265 F.2d 345
105 U.S.App.D.C. 153
Ellen LEWIS, Appellant,v.Ethel CHAPMAN, Appellee.
No. 14421.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 7, 1959.Decided Jan. 15, 1959.

Mr. Guy M. Bayes, Washington, D.C., for appellant.
Mr. Leo N. McGuire, Washington, D.C., with whom Messrs. Joseph D. Bulman and Sidney M. Goldstein, Washington, D.C., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and EDGERTON and BURGER, Circuit judges.
PER CURIAM.


1
This is a civil action for damages on account of negligence.  The plaintiff-appellee suffered injuries when she fell down the stairway in a building in which she was a tenant.  The defendant-appellant was the landlady.  We find no error affecting substantial rights.


2
Affirmed.